                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                            UNITED STATES DISTRICT COURT                                    April 28, 2021
                             SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk
                                 VICTORIA DIVISION

JOHNNY BALDERA, JR.,                              §
                                                  §
       Petitioner,                                §
                                                  §
v.                                                §              CIVIL ACTION NO. 6:19-cv-00043
                                                  §
LORIE DAVIS,                                      §
                                                  §
       Respondent.                                §

                 ORDER DENYING CERTIFICATE OF APPEALABILITY

       Before the Court is Petitioner Johhny Baldera’s Notice of Appeal to the United States Court

of Appeals for the Fifth Circuit and Motion for Leave to Appeal in forma pauperis. (Dkt. Nos.

32–33). Baldera provided notice to appeal this Court’s adoption of Magistrate Judge Libby’s

Memorandum & Recommendation granting Respondent Lorie Davis’s Motion for Summary

Judgment and dismissing Baldera’s Petition for Writ of Habeas Corpus as without merit pursuant

to 28 U.S.C. § 2254. (Dkt. No. 31).

       Because the habeas corpus petition filed in this case is governed by the Antiterrorism and

Effective Death Penalty Act, codified as amended at 28 U.S.C. § 2253, a certificate of appealability

(“COA”) is required before a petitioner’s appeal may proceed. See Hallmark v. Johnson, 118 F.3d

1073, 1076 (5th Cir. 1997) (noting that actions filed under either 28 U.S.C. § 2254 or § 2255

require a certificate of appealability). A district court may deny a COA, sua sponte, without

requiring further briefing or argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). Likewise, if the petitioner has filed a notice of appeal, federal courts may construe the

notice as a petition for a COA. See FED. R. APP. P. 22(b)(1) (“the applicant cannot take an appeal

unless a circuit justice or a circuit or district judge issues a certificate of appealability under 28
U.S.C. §2253(c)”); see also FED. R. APP. P. 22(b)(2) (“If no express request for a certificate is

filed, the notice of appeal constitutes a request addressed to the judges of the court of appeals.”).

       The COA requirement is “a jurisdictional prerequisite because the COA statute mandates

that [u]nless a circuit justice or judge issues a certificate of appealability, an appeal may not be

taken to the court of appeals . . . .” Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 1039,

154 L.Ed.2d 931 (2003) (quotation omitted). A COA will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires

a petitioner to demonstrate “that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282, 124 S.Ct. 2562,

2569, 159 L.Ed.2d 384 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595,

1604, 146 L.Ed.2d 542 (2000)). “A petitioner satisfies this standard by demonstrating that jurists

of reason could disagree with the district court’s resolution of his constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El, 537 U.S. at 327, 123 S.Ct. at 1034. Where denial of relief is based on

procedural grounds, the petitioner must show not only that “jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right,” but also

that they “would find it debatable whether the district court was correct in its procedural ruling.”

Slack, 529 U.S. at 484, 120 S.Ct. at 1604.

       After considering all of the pleadings and previous orders entered in this case, the Court

concludes that reasonable jurists would not debate whether Baldera’s claims had merit, whether

Baldera stated a valid claim of the denial of a constitutional right, or whether any procedural ruling

in this case was correct.




                                                  2
      Therefore, a certificate of appealability is DENIED. Moreover, Baldera’s Motion for

Leave to Appeal in forma pauperis is DENIED.

      It is SO ORDERED.

      SIGNED this April 28, 2021.



                                               _____________________________________
                                                       DREW B. TIPTON
                                               UNITED STATES DISTRICT JUDGE




                                           3
